 Case 1:18-cv-01444-RGA Document 52 Filed 01/28/20 Page 1 of 2 PageID #: 520




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CFL TECHNOLOGIES LLC,

                 Plaintiff,
                                                         C.A. No. 18-1444-RGA
         V.

 GENERAL ELECTRIC COMPANY and
 GE LIGHTING, LLC,

                 Defendants.


                  ORDER COMPELLING GE TO PROVIDE DISCOVERY

       WHEREAS, I have reviewed discovery dispute letters relating to Defendants' non-

production of core technical documents (D.I. 46, 47);

       WHEREAS, Defendants have so far produced two pages for a single compact fluorescent

lamp (CFL) product model (bill of materials and electrical schematic diagram), which product was

specifically named in the Complaint;

       WHEREAS , several hundred additional Defendants' CFL models arguably have the same

relevant characteristics, but Plaintiff has not identified which ones actually do, and GE has sold

off the relevant business;

       WHEREAS , the damages period is September 17, 2012 to April 23 , 2013 ;

       WHEREAS , Plaintiff has subsequently identified seven additional products that it has a

good faith belief infringe (D.I. 46 at 1);

       WHEREAS , Plaintiff's difficulty in identifying allegedly infringing products is due to its

(and its predecessors') delay in bringing this action;

       WHEREAS , Plaintiff has not specifically accused any other products of infringement;




                                                  1
  Case 1:18-cv-01444-RGA Document 52 Filed 01/28/20 Page 2 of 2 PageID #: 521




       NOW THEREFORE, the Court Orders, within 30 days of this Order, Defendants must

complete core technical document production under Paragraph 4(b) of the Default Standard for

Discovery (i.e. , at least a bill of materials and electrical schematic diagram) for the seven products

subsequently identified;

       WHEREAS, Plaintiffs request is otherwise DENIED.


       IT IS SO ORDERED this       2-r day of January, 2020.




                                                  2
